                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE:                                           )    CASE NO. 21-12297
                                                 )
NIKOLA SABLJIC                                   )    CHAPTER 13 PROCEEDINGS
                                                 )
Debtor                                           )    JUDGE ARTHUR I. HARRIS
                                                 )
                                                 )    NOTICE OF SERVICE
                                                 )
                                                 )
                                                 )
                                                 )

         Notice is hereby given that the Chapter 13 Plan has been served upon the following:

Lauren A. Helbling, Trustee
BP Tower, Suite 3860
200 Public Square
Cleveland, OH 44114

Cuyahoga County Treasurer
1219 Ontario Street
Cleveland, OH 44113

Specialized Loan Servicing, LLC
Attn: Leesa Logan, Senior Vice President
8742 Lucent Blvd, Suite 300
Littleton, CO 80129
(corporate office)

State of Ohio
Department of Taxation
30 E. Broad Street, 21st Floor
Columbus, OH 43215

Sherwin-Williams
1321 N. Industrial Parkway
Burnswick, OH 44212




 21-12297-aih      Doc 7     FILED 07/02/21      ENTERED 07/02/21 08:11:04          Page 1 of 4
Sherwin-Williams
Attn: Christopher Connor, Chairman & CEO
101 W. Prospect Avenue
Cleveland, OH 44115
(corporate office)


Kevin L. String, Esq.
68 Olive Street, Suite 6
Chagrin Falls, OH 44022
(Attorney for Sherwin Williams)


                                                     Respectfully submitted,

                                                    /s/Lee R. Kravitz_________________
                                                    Lee R. Kravitz (Reg. #0025634)
                                                    Attorney for Debtor(s)
                                                    4508 State Road
                                                    Cleveland, OH 44109
                                                    Tel: (216) 749-0808
                                                    Fax: (216) 749-5389
                                                    leekravitz@sbcglobal.net




                                CERTIFICATE OF SERVICE


       I certify that on July __2___, 2021, a true and correct copy of Debtor’s Certificate of

Service on Chapter 13 Plan was served:

Via the Court’s Electronic Case filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Lauren A. Helbling, Chapter 13 Trustee at ch13trustee@ch13cleve.com;
lhelbling13@ecf.epiqsystems.com


And by regular U.S. Mail, postage prepaid, on:




 21-12297-aih     Doc 7     FILED 07/02/21       ENTERED 07/02/21 08:11:04          Page 2 of 4
Cuyahoga County Treasurer
1219 Ontario Street
Cleveland, OH 44113

State of Ohio
Department of Taxation
30 E. Broad Street, 21st Floor
Columbus, OH 43215

Sherwin-Williams
1321 N. Industrial Parkway
Burnswick, OH 44212

Kevin L. String, Esq.
68 Olive Street, Suite 6
Chagrin Falls, OH 44022
(Attorney for Sherwin Williams)


And by certified mail:


Specialized Loan Servicing, LLC
Attn: Leesa Logan, Senior Vice President
8742 Lucent Blvd, Suite 300
Littleton, CO 80129
(corporate office)


Sherwin-Williams
Attn: Christopher Connor, Chairman & CEO
101 W. Prospect Avenue
Cleveland, OH 44115
(corporate office)




                                                 /s/Lee R. Kravitz__________________
                                                 Lee R. Kravitz
                                                 Attorney for Debtor(s)




 21-12297-aih     Doc 7      FILED 07/02/21   ENTERED 07/02/21 08:11:04     Page 3 of 4
21-12297-aih   Doc 7   FILED 07/02/21   ENTERED 07/02/21 08:11:04   Page 4 of 4
